IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                No. 02-40636

                              Summary Calendar


EMILIO CARDENAS-PEREZ,

                                                 Petitioner-Appellant,

                                    versus

JONATHAN DOBRE,

                                                 Respondent-Appellee.




            Appeal from the United States District Court
                  For the Eastern District of Texas
                          USDC No. 01-CV-663


                              January 23, 2003


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Petitioner Emilio Cardenas-Perez, immigration detainee

# 06519-0000, appeals the district court’s denial of his petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Cardenas, a Cuban national, arrived in the United States in 1980

with the Mariel boatlift.        Cardenas, together with the other



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Mariel Cubans, was determined by the Immigration and

Naturalization Service to be excludable and was placed on

immigration parole.       He has been detained in federal custody

since 1990 following his parole from a state criminal conviction.

He has received regular parole review but has been denied

release.     Relying on Zadvydas v. Davis,1 Cardenas contends that

his continued detention violates his constitutional rights.

     The district court did not err in determining that Cardenas

is not entitled to relief.2        Although Zadvydas held that a

deportable alien may contest his continued detention in a

28 U.S.C. § 2241 proceeding, the Court distinguished the status

of deportable aliens from that of excludable aliens like

Cardenas.3     Cardenas’ petition is governed by Gisbert.

     AFFIRMED.




     1
         533 U.S. 678 (2001).
     2
        See Gisbert v. U.S. Attorney Gen., 988 F.2d 1437, 1439 (5th Cir.
1993), amended by Gisbert v. U.S. Attorney Gen., 997 F.2d 1122 (5th Cir.
1993).
     3
         See Zadvydas, 533 U.S. at 682, 692-94.

                                       2